As filed with the Securities and Exchange Commission on June 15, 2010 Securities Act File No. 333-118634 Investment Company Act File No. 811-21625 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 15 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 17 [X] Intrepid Capital Management Funds Trust (Exact Name of Registrant as Specified in Charter) 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, Florida 32250 (Address of Principal Executive Office) (Zip Code) (904) 246-3433 (Registrant’s Telephone Number, Including Area Code) Mark F. Travis Intrepid Capital Management, Inc. 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, Florida 32250 (Name and Address of Agent for Service) With copy to: Richard L. Teigen Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, WI 53202-5306 It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b). [ ] on (date) pursuant to paragraph (b). [X] 60 days after filing pursuant to paragraph (a)(1). [ ] on (date) pursuant to paragraph (a)(1). [ ] 75 days after filing pursuant to paragraph (a)(2). [ ] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Subject to completion The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. [INTREPID CAPITAL MANAGEMENT FUNDS TRUST LOGO] Intrepid Income Fund Institutional Class (Ticker: []) Investor Class (Ticker: ICMYX) Intrepid All Cap Fund Institutional Class (Ticker: []) Investor Class (Ticker: ICMCX) Prospectus , 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Table of Contents - Prospectus TABLE OF CONTENTS Summary Section Intrepid Income Fund 1 Intrepid All Cap Fund 5 More Information About the Funds’ Investment Strategies, Principal Risks and Disclosure of Portfolio Holdings 9 Management of the Funds 10 Share Prices of the Funds 11 Purchasing Shares 12 Redeeming Shares 15 Exchanging Shares 18 Dividends, Distributions and Taxes 18 Index Descriptions 19 Financial Highlights 20 Privacy Policy PN-1 Intrepid Income Fund Investment Objective: The Intrepid Income Fund (the “Fund”) seeks high current income and capital appreciation. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. SHAREHOLDER FEES (fees paid directly from your investment) Investor Class Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions (as a percentage of offering price) None None Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less) 2.00% 2.00% Exchange Fee None None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% 0.75% Distributions and/or Service (12b-1) Fees 0.25% None Other Expenses 0.46% 0.46% Acquired Fund Fees and Expenses(1) 0.02% 0.02% Total Annual Fund Operating Expenses 1.48% 1.23% Fee Waiver/Expense Reimbursement(2) -0.31% -0.31% Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement(1) (2) 1.17% 0.92% (1) Acquired Fund Fees and Expenses are indirect fees and expenses that funds incur from investing in the shares of other mutual funds (“Acquired Fund(s)”).The Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement for the Fund in the table above differ from the Ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of the statutory prospectus because the audited information in the “Financial Highlights” reflects the operating expenses and does not include indirect expenses such as Acquired Fund Fees and Expenses. (2)The Adviser contractually agreed to reduce its fees and/or reimburse the Fund to the extent necessary to ensure that Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement (excluding Acquired Fund Fees and Expenses) do not exceed 1.15% of the Fund’s average daily net assets for the Investor Class shares of the Fund, and do not exceed 0.90% of the average daily net assets for the Institutional Class shares.This agreement will continue in effect until January 31, 2012, with successive renewal terms of one year unless terminated by the Board of Trusteesprior to any such renewal.The Adviser has the right to receive reimbursement for fee reductions and/or expense payments made in the prior three fiscal years provided that after giving effect to such reimbursement, Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursment (excluding Acquired Fund Fees and Expenses) do not exceed 1.15% of average daily net assets for the Investor Class and do not exceed 0.90% of average daily net assets for the Institutional Class in the year of reimbursement. “Other Expenses” are presented before any waivers or expense reimbursements, and are based on estimated amounts for the current fiscal year for the Institutional Class. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Class $[] $[] $[] $[] Institutional Class $[] $[] $[] $[] Table of Contents - Prospectus 1 Portfolio Turnover The Fund pays transaction costs, such as commissions when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 45% of the average value of its portfolio. Principal Investment Strategies: The Fund primarily invests (up to 100% of its net assets) in high yield securities (also known as “junk bonds”).High yield securities typically pay high current interest.They also offer the potential for capital appreciation when purchased at a discount to par value or when favorable company-specific events occur or changes in interest rates increase the price in the short-term.The Fund’s investments in high yield securities will not be limited in duration, but typically will be in securities having a duration of two to six years at the time of purchase.Duration is a measure of a debt security’s price sensitivity taking in to account a debt security’s cash flows over time.For example, a security with a duration of five would likely drop five percent in value if interest rates rose one percentage point.The Fund’s investments in high yield securities will not be limited in credit rating, but typically will be in securities rated below investment grade by a nationally recognized statistical rating agency.The Fund believes that these securities may be attractively priced relative to their risk because many institutional investors do not purchase less than investment grade debt securities.When the spread between the interest rates earned on high yield securities and the interest rates earned on investment grade debt securities narrows, the Fund may invest in investment grade debt securities and money market instruments.The investment grade debt securities in which the Fund invests typically will have a duration of two to six years. Principal Risks:There is a risk that you could lose all or a portion of your money on your investment in the Fund.This risk may increase during times of significant market volatility.The following risks could affect the value of your investment: · Market Risk: The risk that certain stocks selected for the Fund’s portfolio may decline in value more than the overall stock market; · Non-Diversification Risk: Because the Fund is non-diversified (meaning that compared to diversified mutual funds, the Fund may invest a greater percentage of its assets in a particular issuer), the Fund’s shares may be more susceptible to adverse changes in the value of a particular security than would be the shares of a diversified mutual fund.Thus, the Fund is more sensitive to economic, business and political changes which may result in greater price fluctuations of the Fund’s shares; · Interest Rate Risk: The risk associated with a trend of increasing interest rates which results in drop in value of the bonds and other debt securities; · Credit Risk: The risk of investments in bonds and debt securities whose issuers may not able to make interest and principal payments.In turn, issuers’ inability to make payments may lower the credit quality of the security and lead to greater volatility in the price of the security; · High Yield Risk: The risk of loss on investments in high yield securities or “junk bonds.” These securities arerated below investment grade, are usually less liquid have greater credit risk than investment grade debt securities, and their market values tend to be very volatile.They are susceptible to market default due to adverse economic and business conditions. Performance: The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns over time compare with those of a broad measure of market performance.Because the Institutional Class shares of the Fund did not commence operations prior to the date of this prospectus, the following information shows the performance for the Investor Class shares of the Fund.The performance for the Institutional Class shares would differ only to the extent that the Institutional Class shares have different expenses than the Investor Class shares. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.intrepidcapitalfunds.com. Table of Contents - Prospectus 2 Intrepid Income Fund Calendar Year Returns as of 12/31/09* * The Fund’s year-to-date total return as of June 30, 2010 was []%. During the two year period shown on the bar chart, the Fund’s best and worst quarters are shown below: Best Quarter
